Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or render obvious independent claims 1, 15, and 20 as arranged, specifically “an anti-jam housing enclosing the subreflector and the ESA, wherein: the antenna system is configured to: be thermo-elastically decoupled and thermally self-sufficient, accommodate a thermal dissipation of the feed structure, and maintain a precise antenna alignment.” This arrangement provides unique antenna performance not realized by the prior art of record.
Prior art Romanofsky (U.S. Patent No. 10862189) teaches (Fig. 1) a hosted multi-reflector antenna system, the antenna system comprising: a primary reflector (111); a feed structure (102) including an electronically steered antenna (ESA) (col. 2, lines 61-64); a subreflector (104) configured to direct a reflected beam of the primary reflector onto the ESA and direct a reflected beam from the ESA to the primary reflector (see Fig. 1), but does not teach an anti-jam housing or further configurations of the antenna system. It would not have been obvious to modify the disclosure of Romanofsky because it would have unpredictable effects on the antenna performance.
The rest of the claims are allowable based on their dependence from the above claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Allowable Subject Matter
Claims 1-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MUNOZ whose telephone number is (571)270-1957. The examiner can normally be reached M-F 9 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL MUNOZ/Primary Examiner, Art Unit 2896